Mer MOET COM SCT ER cen eet
|

 

| Debtor 1 LeonardHunick, Jr. _
First Name Middle Name LastName © 007 -
(Debtor 2 Letisha May Hunick - |

| (Spouse if, fing) First Name MiddieWame LasiName

‘United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

/Case number .
(# known) OO Check if this is an
i amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:

ll creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people ara filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

GE List Your Creditors Who Have Secured Claims |

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

_ Hantity, the creditor: and the > property. thet is: collateral. a _ What do-you. intend. toide with the ‘property that: Did you. claim the property.

secures a debt? © __ #8 exempt on Schedule C? -
Creditors AmeriCredit/GM Financial Surrender the property. Cl No
name: C1 Retain the property and redeem it.

_ @ Retain the property and enter into a Mi Yes
Description of 0m" Chevrolet Silverado 86,000 Reaffirmation Agreement.
property miles @ Retain the property and {explain}:
securing debt: for consideration, cr. may send
reaffirmation proposal, with SASE to D's

_atty. eee _
Creditors Capital One Auto Finance [1] Surrender the property. C1 Ne
name: OC Retgin the property and redeem it.

_ ; @ Retain the property and enter into a M Yes

Description of 2078 Buick Lacross 49,000 Reaffirmation Agreement.
property m @@ Retain the property and [explaini:
securing debt: for consideration, cr. may send

reaffirmation proposal, with SASE to D's

Atty. ee
Creditors Mr. Cooper C Surrender the property. CT No

Official Farm 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright fc) 1996-2020 Best Case, LLC - www.bestcase.cam Best Case Bankruptcy

Case 20-10354-t7 Docé6 Filed 02/18/20 Entered 02/18/20 18:08:20 Page 1 of 2
Debtor 1 Leonard Hunick, Jr.
Debtor2 Letisha May Hunick

name:

Description of

property
securing debt:

368 Bobby Piace Bernalillo, NM
87004 Sandoval County

[EETEMME List Your Unexpired Personal Property Leases

Case number tf known)

C) Retain the property and redeem it.
@ Retain the property and enter inta a
Reaffirmation Agreement.
@ Retain the property and [explain]:
for consideration, cr. may send
reaffirmation proposal, with SASE to D's

atty.

@ Yes

For any unexpired persona! property tease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired perscnal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2}.

Describe your.unexpired personal property. jeases

Lessor's name: Progressive Leasing

Description of leased $2,809.00 for a bed
Property:

Sign Below >

“Willthe Jease.be assumed? - .
1 No

M@ Yes

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an unexpired lease.

X = fs! Leonard Hunick, Jr. |

Leonard Hunick, Jr. _
Signature of Dabtor t

 

Date = February 15,2020

Official Form 108

Software Copyright {¢) 1995-2020 Bast Case, LLC - www. bestcase cam

Statement of Intention for Individuals Filing Under Chapter 7

XK /s/ Letisha May Hunick
Letisha May Hunick
Signature of Debtor 2

 

Date February 15, 2020

page 2

Best Case Bankruptcy

Case 20-10354-t7 Docé6 Filed 02/18/20 Entered 02/18/20 18:08:20 Page 2 of 2
